Citation Nr: 1441630	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service February 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2011, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Veterans Benefits Management System (VBMS) paperless claims processing system was utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  

When this case was previously before the Board in February 2014, it was remanded for additional development of the record and to ensure due process.  This matter is now returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded for an examination and a medical opinion.  While such examination was conducted, additional medical inquiry is necessary.

A March 1994 private medical record noted that the Veteran had facet asymmetry, a type of joint jamming.  The physician stated that instead of running, he recommended that the Veteran walk due to his low back condition.  In a May 1994 report of medical history, the Veteran indicated that he had recurrent back pain, however, the physical examination of the lumbar spine was normal.  A February 1995 service treatment record (STR) reflects a diagnosis of facet articular joint jamming.  In a June 1996 private medical record, the Veteran was diagnosed with mild spondylolisthesis at L4-L5.  A July 1996 physical profile noted that the Veteran had spondylolisthesis with a "P2 profile", limitations noted were no running and the profile was noted as permanent. 

In a July 2003 pre-deployment examination, the Veteran was found deployable, even though a clinical record noted that the Veteran had complaints of low back pain and a reported history of scoliosis and spondylolisthesis. 

February 2003 physician's review notes indicated recognition that the Veteran had spondylolisthesis and scoliosis with a profile for walking and no restriction limitations otherwise noted.  A July 2003 service treatment record noted the Veteran's complaints of low back pain that radiated to the hips and buttocks.  He had increased pain driving on rough road.  The assessment was spondylolisthesis by history and he was referred for a medical review board determination on whether he should be retained in the military.  In a December 2003 post-deployment medical assessment, the Veteran reported chronic low back pain.  A December 2003 report of medical examination noted decreased lumbar range of motion.  A December 2003 report of medical assessment found the Veteran with complaints of increased back pain.  The examination report described the Veteran's low back pain as "pre-existing." 

A January 2004 statement of medical examination showed that the Veteran reported that he hit his elbow on the door of a truck and that he fell on concertina wire while in Iraq; he also aggravated his low back pain.  The examiner noted that the Veteran had a previous history of low back pain and a P2 profile.  He was experiencing aggravated low back pain since deployment to Iraq with the truck company.  A January 2004 X-ray of the lumbar spine showed mild narrowing of the L5-S1 disk space but was otherwise normal.  

A September 2006 retention examination is positive for spondylolisthesis and a permanent P3 profile.  In March 2007, the Veteran was found not deployable and in April 2007 was found unfit for duty, and medically retired.  An April 2007 profile reflects a P4 profile was assigned. 

VA medical records from May and July 2009 show that diagnostic testing was interpreted to show minimal spondylosis and no significant change in moderate DDD at L5-S1 and possible minimal degenerative disc disease at L4-L5.

As noted above, the Veteran testified before the undersigned in June 2011.  He stated that before his deployment to Iraq, during his period of active service from February 2003 to April 2004, he was on a P2 profile due to his back.  He stated that when he went to Iraq, he was assigned to driving the trailer for a fuel truck, which had a spring suspension with solid mounted seats that "beat me up pretty bad."  He further reported that he was pulled off the road and put to work in the motor pool changing tires; because he had to lift tires, his back was aggravated.  

The Veteran was afforded a VA examination in December 2012 in which he reported that back pain began while he was a child, and he had worsening pain in service where he got a permanent profile.  The examiner diagnosed DDD of the lumbar spine.  The examiner stated that the medical evidence was clear that the Veteran's low back disability pre-existed his active service from February 2003 to April 2004; he received documented regular treatment for his back from 1993 to present.  The examiner opined that it was less likely than not that the Veteran's low back disability was permanently aggravated in service; there was no radiographic evidence to say that there was a clear worsening of his condition.  The examiner stated that subjectively the Veteran did intermittently require pain medication as noted in the records; however, a VA treatment record from May 2009 clearly documented that he refused pain medication indicating that his low back condition had not been permanently worsened.  The examiner noted that included in the chiropractic notes of record were several instances where the Veteran presented for treatment after helping to move a mini-refrigerator or moved a couch, instances where his back had been in good enough condition to participate in those activities and was only in need of treatment after exacerbating his condition with subsequent recovery.

In light of the varying diagnoses prior to active service from 2003 to 2004 and currently and the indication that the Veteran had a deformity of the spine prior to service, an addendum opinion should be obtained.

In addition, the RO should obtain the Veteran's service personnel records as it is unclear whether the periods of service from June 1986 to August 1986 and June 1987 to August 1987 were periods of active duty or active duty for training.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records. 

2.  Obtain an addendum opinion from the December 2012 examiner or a suitable substitute.  The examiner is asked to review the record and provide opinions as follows:

a.  Please explain whether the facet trophism, which was shown on x-ray in February 1988, is spondylolisthesis or a separate entity.  

Spondylolisthesis at L4-L5 and lumbar scoliosis beginning at T12-L1 were noted in an X-ray report of June 1996.  

Please explain whether each disorder (including spondylolisthesis, scoliosis and/or facet trophism) shown prior to February 2003 is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please explain the reasons for your opinion.  

(b)  If any disorder is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service from February 2003 to April 2004 that resulted in additional back disability, to include but not limited to spondylosis/DDD.  Please explain the reasons for your opinion.  

On VA examination in May 2009, DDD at L5-S1 was diagnosed and in December 2012, spondylosis was also diagnosed.  The Veteran asserts that he was assigned to driving the trailer for a fuel truck during that period of service, which had a spring suspension with solid mounted seats that "beat me up pretty bad."  He further reported that he was pulled off the road and put to work in the motor pool changing tires; because he had to lift tires, his back was aggravated.  The Veteran also reported that he hit his elbow on the door of a truck and fell on concertina wire while in Iraq which also aggravated his low back pain.  

(c)  If any current disorder, including spondylosis and degenerative disc disease, is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such pre-existed active service from February 2003 to April 2004.  

(d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disorder WAS NOT aggravated (i.e., permanently worsened) during service from February 2003 to April 2004or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(e)  If any responses above are negative, provide an opinion as to whether the current spine disabilities, including spondylosis and degenerative disc disease, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

3.  Then, ensure the development has been completed and the opinions are adequate.  If additional development is deemed warranted, such should be accomplished.  Then readjudicate the claim and issue a supplemental statement of the case to the Veteran and his representative and provide a period of time for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



